Citation Nr: 0922842	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to June 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
the claimed disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sleep apnea is not etiologically related to 
active service, and has not been shown to be etiologically 
related to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
that regard, the August 2007 letter fully complied with all 
VCAA notice requirements for service connection claims.

The Veteran's service treatment records, VA treatment 
records, and VA authorized examination reports have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of his claim.  The Veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran seeks service connection for sleep apnea, to 
include as secondary to his service-connected pulmonary 
asbestosis.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of sleep apnea.  An induction 
examination in May 1944 noted no abnormalities.  The Veteran 
was treated for respiratory ailments, including rhinitis and 
nasopharyngitis, during service.  Service treatment records 
do not include a separation examination.

The Veteran was afforded a VA examination in August 2007 for 
asbestosis and sleep apnea.  The claims file was available 
and reviewed by the examiner.  With respect to sleep apnea, 
the Veteran stated that he used temazepam on a nightly basis 
to help him get to sleep.  He described some daytime 
hypersomnolence and unrestful sleep.  He was not utilizing a 
continuous positive airway pressure (CPAP) machine, or any 
other treatment specifically for obstructive sleep apnea.  He 
described waking up at times gasping for breath.  A sleep 
study was performed in September 2007.  The results noted 
severe obstructive sleep apnea.  In an opinion dated October 
2007, the examiner concluded that sleep apnea was less likely 
than not caused by, the result of, or aggravated by service-
connected pulmonary asbestosis.  The examiner stated that 
obstructive sleep apnea is due to upper airway resistance, 
which ultimately leads to decreased oxygen levels causing 
arousal and diminishing effective and restorative sleep.  The 
examiner further stated that there was no evidence to suggest 
that the Veteran's lung condition in any way caused upper 
airway resistance resulting in obstructive sleep apnea.

VA treatment records indicate that the Veteran underwent 
additional sleep testing and was issued a CPAP machine in 
October 2007.

Based on the evidence of record, the Board finds that service 
connection for sleep apnea is not warranted.  With respect to 
direct service connection, there is no indication that the 
Veteran had sleep apnea during service or in close proximity 
to service.  The earliest medical evidence documenting sleep 
apnea is dated August 2007, over 60 years after service.  
There is no competent evidence to support a link between 
current sleep apnea and service.  Therefore, service 
connection on a direct basis is not appropriate.

With respect to secondary service connection, the VA 
examiner's October 2007 opinion stated that sleep apnea was 
less likely than not caused or aggravated by the Veteran's 
service-connected pulmonary asbestosis.  The examiner 
provided a rationale for his opinion based on review of the 
claims file, history provided by the Veteran, and the 
objective findings of the sleep study.  The Board 
acknowledges the Veteran's assertion of a causal link between 
his sleep apnea and his service-connected respiratory 
disorder.  In this regard, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, while 
the Veteran may be competent to report any symptoms of sleep 
impairment he previously or currently has, he is not 
competent to render an opinion as to the medical etiology of 
his disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  There simply is no competent 
evidence in the record to refute the VA examiner's opinion or 
to otherwise support a link between sleep apnea and pulmonary 
asbestosis.  Therefore, service connection on a secondary 
basis is not warranted.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


